Name: Commission Regulation (EEC) No 3451/85 of 6 December 1985 amending Regulation (EEC) No 1633/84 laying down detailed rules for applying the variable slaughter premium for sheep
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural structures and production
 Date Published: nan

 7. 12. 85 Official Journal of the European Communities No L 328/23 COMMISSION REGULATION (EEC) No 3451/85 of 6 December 1985 amending Regulation (EEC) No 1633/84 laying down detailed rules for applying the variable slaughter premium for sheep the benefit indirectly derived in respect of such products from the granting of the variable premium for lambs ; Whereas, to prevent disturbances through artificial trade between region 5 and the other regions of the Com ­ munity, a coefficient of 0,5 seems appropriate ; whereas, however, the said coefficient should be kept regularly under review so as to take account of the development of such trade ; Whereas, pending an appropriate solution, which should be introduced following a thorough examination by the beginning of the 1986 marketing year, for trade in products other than ewes not qualifying for the premium for lambs, the United Kingdom should be authorized to maintain the arrangements currently applying to exports ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1312/85 (2), and in particular Article 9 (4) thereof, Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 1633/84 laying down detailed rules for applying the variable slaughter premium for sheep (3) determines which animals of the ovine species may qualify for the variable slaughter premium ; whereas paragraph 2 of the same Article stipulates that the United Kingdom shall deter ­ mine the categories, qualities and weight limits of animals in respect of which the premium is to be payable ; whereas, in the light of experience gained, the categories, qualities and weight limits in respect of which the vari ­ able premium may be paid should also be defined at the Community level ; Whereas the sheep market is characterized and domi ­ nated by the production and marketing of lambs ; whereas, therefore, a premium granted for the slaughter of the said animals automatically has an effect on the prices of other animals of the ovine species ; whereas it has emerged in the past that an additional reduction in the prices of such other animals in region 5 can potentially cause serious disturbances in trade with the other regions of the Community and, in particular, in traditional trade with region 2 ; whereas the premium should therefore be restricted to animals with a carcase weight not exceeding 24,5 kilograms, with the exception of rams or carcases of rams or other comparable male sheep and ewes or carcases of ewes ; Whereas Article 9 (3) of Regulation (EEC) No 1837/80 lays down that, where the variable premium is paid, the Commission shall adopt the necessary measures to ensure that an amount equivalent to that premium is charged in respect of the products referred to in Article 1 (a) and (c) of the said Regulation when such products leave region 5 ; whereas, for the reasons set out above, the said amount has to be charged even in respect of exported products which do not benefit directly from the variable premium ; Whereas, however, a coefficient should be introduced for ewes and meat obtained therefrom which takes account of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1633/84 is hereby amended as follows ; 1 . Paragraphs 1 and 2 of Article 1 are replaced by the following : ' 1 . The premium referred to in Article 9 of Regula ­ tion (EEC) No 1837/80 shall be granted only in respect of sheep which : (a) correspond to the quality standards laid down in the Annex ; (b) attain an estimated carcase weight of not less than 8 kilograms ; furthermore, the premium shall be granted in respect of a maximum of 24,5 kilograms carcase weight only ; and (c) originate in region 5 where the premium is granted or have been raised in that region for at least two months . 2 . The following shall not qualify for the premium : (a) rams or carcases of rams or other male sheep or their carcases having the characteristics of that of a ram ; (b) ewes or their carcases . 2a. However, the United Kingdom may provide for the granting of the premium in respect of animals for export other than those referred to in paragraphs 1 and 2 (b), provided that such animals satisfy the criterion (') OJ No L 183 , 16 . 7 . 1980, p . 1 . (2) OJ No L 137, 27 . 5 . 1985 , p . 22 . h OJ No L 154, 9 . 6 . 1984, p . 27 . No L 328/24 Official Journal of the European Communities 7 . 12. 85 the products referred to in Article 1 (a) and (c) of Regulation (EEC) No 1837/80 which are to be dispatched from region 5, where the premium is granted, to another region, either directly or via another region or a third country,  shall introduce an administrative procedure entailing systematic inspection relating in par ­ ticular to the individual marking of carcases and, where appropriate, the cuts thereof, so as to prevent the amounts referred to in Article 4 (4) from being charged in respect of products obtained from animals having qualified for the premium, mixtures of products obtained from animals which have and which have not qualified for the premium or any other product not subject to the reduced amount.' 4. The following sentence is added to Article 6 ( 1 ) : 'Notification of the measures taken in application of the second indent of the second subparagraph of Article 5 (3) shall be sent to the Commission forth ­ with .' laid down in paragraph 1 (c) and that proof is furnished that they, or the meat obtained therefrom, have left the territory of region 5 . The United Kingdom shall notify the Commission of any use it makes of this facility and of the administrative control measures taken.' 2 . The following paragraph 4 is added to Article 4 : '4. In the case of carcases of animals referred to in Article 1 (2) (b) the amounts referred to in paragraphs 1 and 2 shall be calculated on the basis of a coefficient of 0,5. This coefficient shall be applied without preju ­ dice to the coefficients referred to in paragraph 3 . The Commission shall review the said coefficient forthwith if there is any disruption to intra ­ Community trade . Furthermore, the said coefficient shall be reviewed every six months in the light of the development of trade between region 5 and the other regions of the Community and the trend in prices. Any decision to adjust the said coefficient shall be taken in accordance with the procedure laid down in Article 26 of Regula ­ tion (EEC) No 1837/80.' 3 . The second subparagraph of Article 5 (3) is replaced by the following : ' In particular, the competent authorities of the United Kingdom :  shall make it compulsory for the operators concerned to inform the departments empowered to this effect of the quantities and description of Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 9 December 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1985 . For the Commission Frans ANDRIESSEN Vice-President